Name: 86/234/EEC: Council Decision of 10 June 1986 adopting multiannual R & D programmes in the field of the environment (1986 to 1990)
 Type: Decision
 Subject Matter: environmental policy;  research and intellectual property
 Date Published: 1986-06-14

 Avis juridique important|31986D023486/234/EEC: Council Decision of 10 June 1986 adopting multiannual R & D programmes in the field of the environment (1986 to 1990) Official Journal L 159 , 14/06/1986 P. 0031 - 0035*****COUNCIL DECISION of 10 June 1986 adopting multiannual R & D programmes in the field of the environment (1986 to 1990) (86/234/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Article 2 of the Treaty assigns to the Community the task, inter alia, of promoting throughout the Community a harmonious development of economic activities and an accelerated raising of the standard of living; Whereas, on 7 February 1983, the Council approved a resolution on the continuation and implementation of a European Community policy and action programme on the environment (1982 to 1986) (3); Whereas, in that resolution, the Council stated that the harmonious development of economic activities and a continuous and balanced expansion are inconceivable without, inter alia, making the most economic use possible of the natural resources offered by the environment, which is one of the fundamental tasks of the European Economic Community; Whereas the European Council at its meeting in Stuttgart from 17 to 19 June 1983 emphasized the urgent necessity of accelerating and reinforcing action at national, Community and international level aimed at combating the pollution of the environment; Whereas, in its resolution of 25 July 1983, the Council adopted a first framework programme (1984 to 1987) for Community research, development and demonstration activities (4); Whereas Community research in the field of the environment and climatology has contributed and will contribute effectively to the implementation of the policy and action programme for the environment; Whereas the Treaty has not provided the specific powers necessary for the adoption of this Decision; Whereas the Scientific and Technical Research Committee (CREST) has given its opinion on the Commission's proposal, HAS DECIDED AS FOLLOWS: Article 1 1. The research and development programmes of the European Economic Community in the field of the environment covering the areas of protection of the environment, climatology and natural hazards and pilot projects on major technological hazards, as described in the Annex, are hereby adopted for a period of five years from 1 January 1986. 2. The programmes shall cover work carried out as shared-cost contract research, concerted actions, coordination and training activities, as described in the Annex. Article 2 The amount estimated as necessary to carry out the programmes shall be 75 million ECU, including expenditure on a staff of 19, subdivided as follows: - Protection of the environment 55 million ECU, - Climatology and natural hazards 17 million ECU, - Pilot projects on major technological hazards 3 million ECU. Article 3 The Commission shall be responsible for the execution of the programmes. It shall be assisted in its tasks by the Management and Coordination Advisory Committee on the Environment and Climatology, set up by Decision 84/338/Euratom, ECSC, EEC (1). Article 4 The programmes shall be reviewed at the end of the second year; this review may lead to a revision of the programmes effective at the beginning of the third year, following the appropriate procedures, and after the Committee referred to in Article 3 has been consulted. The Council and the European Parliament shall be informed of the results of the review. Article 5 1. With regard to the concerted actions, the participating Member States and the Community shall, in accordance with a procedure to be laid down by the Commission, after having consulted the Committee referred to in Article 3, regularly exchange all useful information concerning the execution of the research covered by such activities. The participating Member States shall provide the Commission with all information relevant for coordination purposes. They shall also endeavour to provide the Commission with information on similar research planned or carried out by bodies which are not under their authority. Any such information shall be treated as confidential if so requested by the Member State which provides it. 2. Following completion of the programmes, the Commission shall, after having consulted the Committee referred to in Article 3, send to the Member States and the European Parliament a summary report on the implementation and results of the concerted actions. It shall publish the report referred to in the first subparagraph six months after it has been sent to the Member States, unless a Member State objects. Should a Member State object, the report shall be distributed, in agreement with the Committee referred to in Article 3, only to those institutions and undertakings that request it and whose research or production activities justify access to the results of the research arising from the concerted actions. The Commission shall make the necessary arrangements for the report to remain confidential and not to be divulged to third parties. Article 6 1. In accordance with Article 228 of the Treaty, the Council may conclude agreements with third States, in particular those involved in European cooperation in the field of scientific and technical research (COST), with a view to associating them wholly or partly with these programmes. 2. The Commission is hereby authorized to negotiate the agreements referred to in paragraph 1. Done at Luxembourg, 10 June 1986. For the Council The President G.M.V. van AARDENNE (1) OJ No C 68, 24. 3. 1986, p. 76. (2) OJ No C 101, 28. 4. 1986, p. 1. (3) OJ No C 46, 17. 2. 1983, p. 1. (4) OJ No C 208, 4. 8. 1983, p. 1. (1) OJ No L 177, 4. 7. 1984, p. 25. ANNEX PROTECTION OF THE ENVIRONMENT 1.2.3 // Funding: // total // 55 000 000 ECU // // - contract research // 50 450 000 ECU // // - concerted actions // 4 550 000 ECU Scientific content of the programme Reference to the subthemes contained under the following 11 research topics is of an indicative nature: 1. Health effects of pollutants - Chronic and late effects at low exposure levels and early indicators of health effects, - Epidemiology and exposure trends. 2. Ecological effects of pollutants - Effects on sensitive key species, - Effects on ecosystems. 3. Assessment of chemicals - Development and assessment of testing procedures, - Replacement of vertebrates used for toxicity testing, - Structure/activity relationships (SAR), - Evaluation of chemicals. 4. Air quality - Analysis, sources, transport, transformation and deposition of pollutants, - Effects of air pollution on the natural environment, - Effects of air pollution on materials, - Stratospheric chemistry, - Remote-sensing techniques, - Indoor-air quality. 5. Water quality - Analytical methods, - Biotic and abiotic degradation of pollutants, - Eutrophication, - Remote-sensing techniques. 6. Soil quality - Analytical methods, - Behaviour of pollutants in soil, - Effects of pollutants in soil, - Effects of agricultural and forestry practice on soil quality. 7. Noise research - Effects of noise on the cardiovascular system, - Comparison between effects of impulse noises and those of continuous noises, - Synergism between noise and vibrations. 8. Ecosystem research - Basic research on the functioning of ecosystems, - Effects of agricultural practice and urbanization on ecosystems, loss of genetic diversity, - Environmental oceanography, - Bio-geochemical cycles, - Conservation of flora and fauna. 9. Waste research - Waste management, - Organic wastes, - Toxic and dangerous waste, - Abandoned disposal sites. 10. Reduction of pollution - Advanced abatement technologies, - Clean technologies. 11. Scientific basis of environmental legislation and management including the development of scientific criteria for environmental impact assessment. Concerted actions Concerted actions may be implemented in the following areas within the scientific programme: 1. Air-pollution effects on terrestrial and aquatic ecosystems; 2. Physico-chemical behaviour of atmospheric pollutants; 3. Organic micropollutants in the aquatic environment; 4. Treatment and use of organic sludge and liquid agricultural waste; 5. Coastal benthic ecology; 6. Indoor-air quality and its impact on man; 7. Protection of species; 8. New technologies and environmental protection - environmental impact of new technological processes, - environmental impact of new technological products, - use of new technologies for environmental protection; 9. Compatibility of fibres with the environment and health. CLIMATOLOGY AND NATURAL HAZARDS Funding: 17 000 000 ECU Scientific content of the programme A. CLIMATOLOGY 1.2 // 1. // The physical basis of climate // 1.1. // Past climates and climatic change. // 1.2. // Climatologically significant processes. // 1.3. // Modelling and predicting European climates within a global context. // 1.4. // Studies concerning the feasibility of the seasonal (three to six months) forecasting European climates. // 2. // Climate sensitivity // 2.1. // Changes in atmospheric composition. // 2.1.1. // The climatic effect of enhanced CO2. // 2.1.2. // Aspects of the global carbon cycle important for climate prediction. // 2.1.3. // The climatic effect of other trace gases. // 2.2. // The climatic effect of changes in land-surface properties. // 2.3. // Early detection of climate change (identification and monitoring of parameters which could be used as early indicators of climate change. Improvement of techniques for detecting the signal above noise level). // 3. // Climatic impacts // 3.1. // Impact of climatic change or variability on land resources, including soil, and ecosystems, with special attention to desertification problems. // 3.2. // Impact of climatic variations on European water resources, including the development of climate-based models for their evaluation and forecasting. // 3.3. // The photosynthetic response of European vegetation to increasing atmospheric CO2 in the context of a climate change. // 3.4. // Impact of climatic variations on sea resources and fisheries. // 3.5. // Application of climatic knowledge to a better management of land and water resources. B. NATURAL HAZARDS 1.2 // 1. // Causes, mechanisms and impacts of climatological anomalies and extreme or abrupt events, with the aim of reducing human and material losses. // 2. // Seismic risk evaluation: // 2.1. // establishment of a research team network, with emphasis on a system of portable stations for measurements in high-seismicity areas and on the capability of intervening rapidly after a destructive earthquake; // 2.2. // establishment of a network of data banks of seismological, earthquake damage and strong motion data; // 2.3. // related education and training. // // Research under B.2 will be implemented as a Community concerted action. PILOT PROJECTS ON MAJOR TECHNOLOGICAL HAZARDS Funding: 3 000 000 ECU Scientific content of the programme Pilot projects and studies may be undertaken in the following areas: A. Physical and chemical phenomena and mitigation of consequences of accidents. B. Assessment and management of risk.